Citation Nr: 1414894	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), effective April 26, 2007 through July 8, 2012.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to a total rating due to individual unemployability caused by the Veteran's service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in May 2007 and October 2008.  

In January 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  The Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In August 2012, the Board remanded the case so that the RO could secure records reflecting the Veteran's VA treatment from January 2011 to the present.  The Board also directed the RO to schedule the Veteran for VA examinations to determine the level of impairment attributable to his service-connected PTSD and peripheral neuropathy of the right lower extremity.  Following those actions, the RO increased the Veteran's rating for PTSD from 50 percent to 70 percent, effective July 9, 2012.  The RO confirmed and continued the 10 percent rating for peripheral neuropathy of the left lower extremity, as well as its denial of entitlement to a TDIU.  Thereafter, the case was returned to the Board for further appellate review.  

After reviewing the record, the Board finds that additional development of the record is warranted with respect to the issues of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity and entitlement to a TDIU.  Accordingly, those issues are addressed in the REMAND portion of the decision below.


FINDING OF FACT

Since service connection became effective April 26, 2007, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Since service connection became effective April 26, 2007, the Veteran's PTSD met the criteria for a 70 percent ranting.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to an increased rating for his service-connected PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In May 2004, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  In April 2007 the Veteran filed an application to reopen that claim.  

Following the receipt of the Veteran's application, the VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates should service connection be granted.  

In October 2008, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 30 percent rating, effective July 10, 2007.  The Veteran disagreed with that percentage rating, and this appeal ensued.  

In June 2009, the RO increased the Veteran's rating for PTSD to 50 percent and adjusted the effective date to April 26, 2007.  However, that action did not represent a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  Therefore, the case was transferred to the Board.  

In September 2011, the Board remanded the case for further development.  Following that development, the RO increased the Veteran's rating for PTSD to 70 percent, effective July 9, 2012.  However, that action still did not represent a full grant of the benefit sought on appeal; and therefore, the case was returned to the Board for still-further appellate action.  

During the appeal, the VA did not notify the Veteran of the criteria for entitlement to an increased rating for PTSD.  However, inasmuch as it is derived from the initial service connection claim, it is not required to do so.  The issue of entitlement to an increased rating for PTSD is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  

In December 2003, the VA General Counsel issued a precedential opinion stating that, if the VA received a notice of disagreement (NOD) in response to a decision on a claim for which the VA had already sent the Veteran a duty to assist letter, and the NOD raised a new issue, the duty to assist the veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  See VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to an increased rating for PTSD.  Moreover, the Veteran and his representative have demonstrated a good knowledge of the criteria for a higher evaluation, as increased ratings have been granted during the appeal.  Accordingly, any failure by the VA to notify the Veteran of the criteria for an increased rating was not prejudicial to the Veteran's appeal.  Accordingly, the Board will proceed to the merits of that portion of the appeal.  

In conjunction with the Veteran's claim, the VA has obtained or ensured the presence of the following relevant evidence:  records reflecting the Veteran's treatment from February 2007 through August 2012; the transcript of an April 2008 hearing held at the RO before a VA Decision Review Officer; and the transcript of the Veteran's January 2011 hearing before the undersigned Acting Veterans Law Judge.  

In May 2009 and July 2012, VA examined the Veteran to determine the extent of impairment of his service-connected PTSD.  The VA examination reports show that the examiners reviewed the Veteran's medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal with respect to the issue of an increased rating for PTSD.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, September 2003) until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).  See Hart, supra.  

PTSD is rated in accordance with the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  
A 70 percent rating is warranted for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411

A 100 percent disability rating is warranted for PTSD when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. §§ 4.125, 4.130 (2013).  
For example, a GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  38 C.F.R. §§ 4.125, 4.130 (2013).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness. Rather, it is considered in light of all of the evidence of record. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Service connection became effective for PTSD on April 26, 2007.  The evidence such as VA mental health treatment records, dated in February and March 2007 and the reports of the VA examinations performed in May 2009 and July 2012 show that the primary manifestations were anxiousness, depression, feelings of worthlessness, irritability, interrupted sleep, some passive suicidal ideation, a tangential thought process, avoidance behavior, and intrusive thoughts.  His assigned GAF's were generally 50 or below, which were indicative of serious social and industrial impairment.  

The Veteran's PTSD caused deficiencies in most areas, including his relationships with his son and grandson and his relationships at church.  Such difficulties led to periods of social isolation.  In addition, the Veteran's PTSD reportedly contributed to at least one physical altercation at work and two episodes of road rage.  

The Veteran's manifestations of PTSD more nearly reflect the schedular criteria for a 70 percent rating, the VA examiners have suggested that such level of impairment has been generally consistent since 2007.  Under such circumstances, the Board concludes that the 70 percent rating should be retroactive to April 26, 2007, the date service connection became effective.  At the very least, there is an approximate balance of evidence both for and against the Veteran's claim that an increased initial rating is warranted for his PTSD.  Under such circumstances, all reasonable doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In arriving at this decision, the Board has considered the possibility of a still-higher schedular evaluation.  However, the evidence does not show gross impairment in the Veteran's thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting self or others; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Indeed, the VA examinations show that the Veteran is well-oriented, well-groomed, cooperative, pleasant, and courteous.  His thought processes are generally clear, logical, and goal-directed; and he, generally, demonstrates appropriate behavior without delusions or hallucinations.  Therefore, the Board finds that he does not meet or more nearly approximate the criteria for an evaluation in excess of 70 percent.  

Finally, the Board has considered the possibility of referring the Veteran's PTSD to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD.  38 C.F.R. § 3.321(b)(1) (2013).  

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned schedular rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Board finds that neither the first nor second Thun element is satisfied here.  

The criteria for rating PTSD specifically contemplate the Veteran's symptoms, such as suicidal ideation, depression, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  38 C.F.R. §§ 4.71a, Diagnostic Code 5054.  In short, the Veteran does not have symptoms associated with his left total hip replacement that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not suggest marked interference with employment or that he left his employment due to his PTSD.  Rather, it suggests that his long-time position as an upholsterer was terminated due to physical disability or the fact that his position was abolished when a new owner bought the company for which he worked.  Moreover, there is no evidence that he has required frequent periods of hospitalization for the treatment of his PTSD.  Thus, even if his disability picture was exceptional or unusual, a referral for extraschedular consideration would not be warranted.  Accordingly, no further action is warranted under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial 70 percent rating is granted, effective April 26, 2007, subject to the regulations governing payment of monetary awards.  

REMAND

With respect to the issues of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity and entitlement to a TDIU, the RO must perform the following additional development:

1.  In September 2011, the Board remanded the issue of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  The Board instructed the RO to schedule a VA neurologic examination to determine the symptoms related to that disorder, as well as the resulting level of impairment.  

During a July 2012 VA neurologic examination, the examiner noted that the Veteran experienced moderate, intermittent pain; absent right ankle and right knee reflexes; and an antalgic gait favoring his right side.  The examiner reported that she was unable to assess the severity of the Veteran's condition without an EMG study.  

An EMG study was performed by the VA in August 2012 and found to be abnormal.  The reviewing physician found evidence of upper lumbar radiculopathy on the right with chronic changes, but no acute findings in the leg.  In conjunction with the EMG study, a physical examination revealed decreased sensation to light touch and tingling in the Veteran's toes.  

The report of the EMG study was not returned to the July 2012 VA examiner, and no opinion was ever rendered as to the severity of the Veteran's peripheral neuropathy of the right lower extremity.  Accordingly, that aspect of the appeal is returned to the July 2012 VA neurologic examination for further review and an opinion as to whether the Veteran's peripheral neuropathy of the right lower extremity is productive of mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis.  

Please note:  The report of an October 2009 VA general medical examination shows that the Veteran has a nonservice-connected low back disorder, manifested by degenerative joint disease and degenerative disc disease.  The examiner must distinguish the symptoms, if any, of the Veteran's peripheral neuropathy of the right lower extremity from any associated with his low back disorder.  

The examiner must state how and why she reached her opinion.  If the examiner is unable to render an opinion without resorting to speculation, she must state why that is so.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

2.  If the July 2012 VA neurologic examiner is unavailable, the claims file must be forwarded to a VA physician for a review and opinion as to the level of severity due to the Veteran's peripheral neuropathy of the right lower extremity.  If the VA physician is unable to render an opinion without performing an examination, such examination must be scheduled.  

If an additional examination is necessary, all indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If peripheral neuropathy of the right lower extremity is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  As above, the examiner must distinguish the symptoms, if any, of the Veteran's peripheral neuropathy of the right lower extremity from any associated with his low back disorder.  

Following the examination, the VA examiner must render an opinion as to whether the Veteran's peripheral neuropathy of the right lower extremity is productive of mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis.  

The examiner must state how and why he or she reached the opinion they did.  If the examiner is unable to render an opinion without resorting to speculation, he or she must state why that is so.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

3.  In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If that notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  
4.  When the actions requested above have been completed, the RO must undertake any other indicated development.  For example, the Veteran may require an additional examination to further evaluate his claim for a TDIU.  IF DEEMED NECESSARY BY THE RO, such an examination must be scheduled.  

Following the requested development, the RO must readjudicate the issues of entitlement to a rating in excess of 10 percent for peripheral neuropathy of his right lower extremity and entitlement to a TDIU. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


